 Case 1:19-cv-00413-SOM-KJM Document 23-2 Filed 12/18/19 Page 1 of 4   PageID #:
                                    247

No            IP       Port         Hit Date UTC
  1   98.150.249.116    54140   2019‐06‐23 01:20:03
  2   24.165.54.7       52518   2019‐06‐08 01:37:40
  3   66.91.36.30       52890   2019‐05‐31 23:12:14
  4   75.85.18.49        6881   2019‐05‐24 19:58:36
  5   66.8.223.126      49186   2019‐05‐20 04:43:34
  6   72.130.60.143     26110   2019‐05‐18 18:15:19
  7   66.8.163.106      43841   2019‐05‐12 20:56:12
  8   76.173.35.176      6881   2019‐05‐11 01:27:45
  9   76.173.146.100    48031   2019‐05‐10 11:08:43
 10   174.239.2.163      9429   2019‐06‐26 22:23:51
 11   174.239.0.84       4524   2019‐05‐24 07:00:00
 12   174.239.2.29       3052   2019‐05‐21 23:08:36
 13   174.239.4.217      2676   2019‐05‐17 20:50:05
 14   141.239.196.88    51954   2019‐05‐24 23:44:17
 15   72.234.121.97     46668   2019‐05‐15 05:18:42
 16   141.239.255.99    49420   2019‐05‐15 03:52:07

                                    Exhibit "2"
 Case 1:19-cv-00413-SOM-KJM Document 23-2 Filed 12/18/19 Page 2 of 4                PageID #:
                                    248

No                                          File Name
  1   Extremely Wicked, Shockingly Evil, And Vile (2019) [WEBRip] [720p] [YTS.AM]
  2   Extremely Wicked, Shockingly Evil, And Vile (2019) [WEBRip] [720p] [YTS.AM]
  3   Extremely Wicked, Shockingly Evil, And Vile (2019) [WEBRip] [720p] [YTS.AM]
  4   Extremely Wicked, Shockingly Evil, And Vile (2019) [WEBRip] [720p] [YTS.AM]
  5   Extremely Wicked, Shockingly Evil, And Vile (2019) [WEBRip] [720p] [YTS.AM]
  6   Extremely Wicked, Shockingly Evil, And Vile (2019) [WEBRip] [720p] [YTS.AM]
  7   Extremely Wicked, Shockingly Evil, And Vile (2019) [WEBRip] [720p] [YTS.AM]
  8   Extremely Wicked, Shockingly Evil, And Vile (2019) [WEBRip] [720p] [YTS.AM]
  9   Extremely Wicked, Shockingly Evil, And Vile (2019) [WEBRip] [720p] [YTS.AM]
 10   Extremely Wicked, Shockingly Evil, And Vile (2019) [WEBRip] [720p] [YTS.AM]
 11   Extremely Wicked, Shockingly Evil, And Vile (2019) [WEBRip] [720p] [YTS.AM]
 12   Extremely Wicked, Shockingly Evil, And Vile (2019) [WEBRip] [720p] [YTS.AM]
 13   Extremely Wicked, Shockingly Evil, And Vile (2019) [WEBRip] [720p] [YTS.AM]
 14   Extremely Wicked, Shockingly Evil, And Vile (2019) [WEBRip] [720p] [YTS.AM]
 15   Extremely Wicked, Shockingly Evil, And Vile (2019) [WEBRip] [720p] [YTS.AM]
 16   Extremely Wicked, Shockingly Evil, And Vile (2019) [WEBRip] [720p] [YTS.AM]
 Case 1:19-cv-00413-SOM-KJM Document 23-2 Filed 12/18/19 Page 3 of 4      PageID #:
                                    249

No                           File Hash                           ISP
  1   SHA1: 10142A7133B784BF295AAFABDDAAC53F90EA8C88   Spectrum
  2   SHA1: 10142A7133B784BF295AAFABDDAAC53F90EA8C88   Spectrum
  3   SHA1: 10142A7133B784BF295AAFABDDAAC53F90EA8C88   Spectrum
  4   SHA1: 10142A7133B784BF295AAFABDDAAC53F90EA8C88   Spectrum
  5   SHA1: 10142A7133B784BF295AAFABDDAAC53F90EA8C88   Spectrum
  6   SHA1: 10142A7133B784BF295AAFABDDAAC53F90EA8C88   Spectrum
  7   SHA1: 10142A7133B784BF295AAFABDDAAC53F90EA8C88   Spectrum
  8   SHA1: 10142A7133B784BF295AAFABDDAAC53F90EA8C88   Spectrum
  9   SHA1: 10142A7133B784BF295AAFABDDAAC53F90EA8C88   Spectrum
 10   SHA1: 10142A7133B784BF295AAFABDDAAC53F90EA8C88   Verizon Wireless
 11   SHA1: 10142A7133B784BF295AAFABDDAAC53F90EA8C88   Verizon Wireless
 12   SHA1: 10142A7133B784BF295AAFABDDAAC53F90EA8C88   Verizon Wireless
 13   SHA1: 10142A7133B784BF295AAFABDDAAC53F90EA8C88   Verizon Wireless
 14   SHA1: 10142A7133B784BF295AAFABDDAAC53F90EA8C88   Hawaiian Telcom
 15   SHA1: 10142A7133B784BF295AAFABDDAAC53F90EA8C88   Hawaiian Telcom
 16   SHA1: 10142A7133B784BF295AAFABDDAAC53F90EA8C88   Hawaiian Telcom
 Case 1:19-cv-00413-SOM-KJM Document 23-2 Filed 12/18/19 Page 4 of 4   PageID #:
                                    250

No             Region           City          Province
  1   Hawaii            Kihei           Maui County
  2   Hawaii            Kapaa           Kauai County
  3   Hawaii            Honolulu        Honolulu County
  4   Hawaii            'Ewa Beach      Honolulu County
  5   Hawaii            Wahiawa         Honolulu County
  6   Hawaii            Honolulu        Honolulu County
  7   Hawaii            Waipahu         Honolulu County
  8   Hawaii            Waipahu         Honolulu County
  9   Hawaii            Honolulu        Honolulu County
 10   Hawaii            Mililani Town   Honolulu County
 11   Hawaii            Honolulu        Honolulu County
 12   Hawaii            'Ewa Beach      Honolulu County
 13   Hawaii            Waipahu         Honolulu County
 14   Hawaii            ‘Aiea           Honolulu County
 15   Hawaii            'Ewa Beach      Honolulu County
 16   Hawaii            Honolulu        Honolulu County
